t c summary opinion united_states tax_court john and kristine wolfgram petitioners v commissioner of internal revenue respondent docket no 7152-04s filed date john and kristine wolfgram pro_se thomas d greenaway for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in federal_income_tax for petitioners’ tax_year at trial respondent conceded the deficiency the issue for decision is whether the court has jurisdiction to consider petitioners’ arguments that respondent under sec_6402 incorrectly applied an overpayment of petitioners’ federal income taxes toward payment of an indebtedness owing by petitioner john wolfgram mr wolfgram to a federal_agency and that petitioner kristine wolfgram mrs wolfgram is entitled to a refund as an injured_spouse under sec_301_6402-6 proced admin regs some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was fair oaks california at the time of trial petitioners were residing at foresthill california petitioners filed a joint federal_income_tax return for on that return petitioners reported dollar_figure in wage and salary income dollar_figure in taxable refunds of state_and_local_income_taxes and dollar_figure in schedule c-ez net profit from business income the return showed a tax of dollar_figure federal_income_tax withholdings of dollar_figure and an overpayment of dollar_figure petitioners elected that the entire overpayment be applied to their estimated_tax respondent did not do that respondent instead issued a notice_of_deficiency determining a deficiency of dollar_figure based on the failure of petitioners to include as gross_income on their return dollar_figure in wage and salary income the dollar_figure determined deficiency reduced petitioners’ overpayment from dollar_figure to dollar_figure although the sequence of events is not entirely clear from the record petitioners were advised at some point that respondent proposed to transfer transmit or pay the overpayment under sec_6402 to a federal_agency which was not named at trial as a setoff or payment of an indebtedness owing solely by mr wolfgram mr wolfgram has not denied owing the indebtedness on or about this time mrs wolfgram filed with the irs form_8379 injured_spouse claim and allocation for a refund of all or a portion of the overpaid taxes based on the fact that approximately percent of the income reported on the income_tax return represented her earnings and under appropriate provisions of the internal_revenue_code she would be injured if the overpayment of taxes attributable to her income was used to pay the separate indebtedness of her spouse irs agreed with that position and according to counsel for respondent at trial one-half of the acknowledged overpayment of dollar_figure was paid to her when the case was called for trial counsel for respondent orally conceded the dollar_figure deficiency after petitioners satisfied counsel that the omitted wage and salary income had been included as gross_receipts on schedule c-ez of their return the case was tried solely on petitioners’ contention that percent of the remaining overpayment dollar_figure less the prior refund of approximately dollar_figure should be paid to mrs wolfgram since percent of the income reported on the return was income earned by her and additionally petitioners claimed that even though they resided in california which is a community_property_state petitioners had a separation of property agreement under which all of mrs wolfgram’s income constituted her separate_property and all of mr wolfgram’s earnings were community_property this case calls for the review of a reduction of an overpayment under sec_6402 sec_6402 provides that no court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review a reduction under sec_6402 d or e which applies to the facts of this case the court notes that the flush language of sec_6402 states that the prohibition of a court review does not preclude any legal equitable or administrative action against the federal_agency to which the overpaid taxes were paid this court therefore has no jurisdiction to consider the merits of petitioners’ arguments see wooten v commissioner tcmemo_2003_113 reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered 2in 856_f2d_1165 8th cir the court held that the purpose of the jurisdictional limitation is to relieve the secretary_of_the_treasury from the burden of handling challenges to the substantive merits of debts underlying requested refund setoffs and that congress determined that the appropriate place for litigation of such claims is with the agency to which the obligation is owed recognizing that the irs does not have the information and resources needed to adjudicate the validity of the underlying obligation
